Citation Nr: 1204133	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  04-07 527A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Durham, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1972 to May 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 RO decision, which denied a claim for service connection for PTSD.  This issue was remanded by the Board for further development in December 2008 and in August 2010.

The Board notes that the Veteran was scheduled for a central office hearing in Washington, D.C. on November 13, 2008.  However, this hearing was canceled by the Veteran, and an Informal Hearing Presentation was instead submitted in July 2008.

The Board notes that additional evidence has been submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  However, the Veteran indicated in a September 2011 statement that he wished to waive his right to have the case remanded back to the Agency of Original Jurisdiction (AOJ).  Moreover, as this claim is being remanded for further development, the Board finds there is no prejudice to the Veteran in proceeding to review this evidence. 

As previously noted in the December 2008 and August 2010 remands, the Veteran submitted a statement in May 2007 regarding Bell's Palsy and conjunctivitis.  The purpose of this statement was unclear.  Nevertheless, the Board referred these issues back to the RO to determine whether the Veteran was attempting to raise new claims.  It is unclear from the record whether these issues were ever addressed.  As such, the issues of whether new and material evidence has been submitted sufficient to reopen the previously denied claims for service connection for Bell's Palsy and conjunctivitis have been raised by the record, but have not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for PTSD.  After a thorough review of the Veteran's claims folders, the Board has determined that additional development is necessary prior to the adjudication of this claim.  

The Veteran recently indicated in Authorization and Consent to Release Information forms that he has been receiving treatment for PTSD from a counselor, D.G., and a psychiatrist, Dr. J.S., at a VA Medical Center (VAMC) in Baton Rouge, Louisiana.  The Board notes that the claims file does not contain recent VA treatment records from VA facilities in Louisiana past approximately 2001.  

VA has an obligation under the Veterans Claims Assistance Act of 2000 (VCAA) to assist claimants in obtaining evidence, to include relevant records from VA or private medical care providers.  38 C.F.R. § 3.159 (2011).  Therefore, an attempt must be made to locate any VA treatment records relating to the Veteran's claimed PTSD that have not yet been associated with the claims file, to specifically include any treatment records from VA facilities in Baton Rouge, Louisiana, from approximately 2001 to the present.

Additionally, the Veteran should be provided adequate notice with regard to how appropriate disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with adequate notice with regard to how appropriate disability ratings and effective dates are assigned in accordance with Dingess.

2. Obtain any and all VA treatment records relating to the Veteran's claimed PTSD or psychiatric disabilities that have not yet been associated with the claims file, to specifically include any VA treatment records from a VA facilities in Baton Rouge, Louisiana, from 2001 to the present. 

3. Conduct any additional development deemed necessary based on the newly received VA treatment records.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent SSOC was issued.  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



